RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–3, 5–13, 15–19 and 21–23 are pending in this application.
Claims 21–23 are new.
Claims 4, 14 and 20 are canceled.
Claims 5, 6, 16 and 17 are objected to.
Claims 1–3, 7–13, 15, 18, 19 and 21–23 are rejected.
Response to Arguments
Applicant’s arguments, see pages 9–13, filed 6/7/2021, with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Daboll et al. (2011/0208585), Hewett et al. (8,744,898), Carlyle et al. (2014/0351046), and Stekkelpak et al. (2014/0280294)*.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-13, 15, 18, 19 and 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Daboll et al. (2011/0208585) in view of Hewett et al. (8,744,898), further in view of Carlyle et al. (2014/0351046), and further in view of Stekkelpak et al. (2014/0280294).
Regarding Claims 1 and 21, Daboll substantially teaches A visitor engagement system implemented by a computing device in a digital medium environment, the visitor engagement system including modules implemented at least partially in hardware of the computing device, the visitor engagement system comprising (Fig. 1; ¶10; Abstract, website on a server can have user activities/frequency tracked for a predetermined time and have engagement scores calculated for a particular user for actions, and have advertisement to a user or user segment directed accordingly; see also Fig. 6):
a monitoring module to receive indicators from user devices of visitors in an online session with a listing platform, the indicators indicating user actions by the visitors with items listed by the listing platform (Figs. 1 and 2; ¶4, consumer devices 102 can connect to web server 110 to browse a website, for example an online e-tailer [online retailers sell products and products and items] which can be tracked via tracking module 214; ¶38, user actions can include, for example, making a purchase or any other activity as listed in the prior art);
an engagement module to determine, in real-time during the online session, that at least one of the visitors is a low-engagement visitor based on the mapping of the user actions and the items during the online sessio (Fig. 2, ¶¶56-59, engagement module 220 can calculate an engagement score based on consumer initiated actions [¶35]; see also ¶42 and ¶60 [user action 
before the online session is terminated, to increase an engagement level of the low-engagement visitor (¶83, when a user visits a website, an identified user, based on engagement score, can have particular advertisements selected for showing to the user to perform activities that are more closely correlated with business objectives such as generating revenue for the website; assumedly, the advertisement is shown to the visitor when the visitor first opens the website).
However, Daboll does not explicitly teach a mapping module to generate, in real-time during the online session, a mapping of the user actions and the items listed by the listing platform to a timeline of the online session, the mapping based on the indicators of the user actions and the mapping generated to indicate the user actions corresponding to the items listed by the listing platform at time intervals of the timeline of the online session; and an engagement module to determine, in real-time during the online session, that at least one of the visitors is a low-engagement visitor based on the mapping of the user actions and the items during the online session, and establish a direct communication channel between the low-engagement visitor and an engaged visitor in the online session during the online session, and

the mapping based on the indicators of the user actions and the mapping generated to indicate the user actions corresponding to the items listed by the listing platform at time intervals of the timeline of the online sessio (col. 5 ll. 56-67, status of an "engaged user" classification based on user behaviors that "correspond to particular time period" can include "purchase or engagement information" of a business engaging in online outlets [col. 7 ll. 14-32]; Fig. 2; col. 7 ll. 33-60, particular time periods where event data corresponding to users performing specific actions within a particular time period is disclosed); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Daboll using Hewett to achieve business objectives such as increasing revenue for the overall website. By enabling record keeping of user activities in a particular time period across online and brick-and-mortar outlets during an online session, the engaged user of the particular time period would have been identified and such knowledge of engaged user would have given better ideas about increasing engagement levels, such as the directing of particular advertisements as disclosed in Daboll.
However, the teachings do not explicitly teach an engagement module to determine, in real-time during the online session, that at least one of the visitors is a low-engagement visitor based on the mapping of the user actions and the items during the online session, and establish a direct communication channel between the low-engagement visitor and an engaged visitor in the online session during the online session, and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Carlyle to increase conversion rates of a user using a particular website faster. Enablement of tracking, analysis and conversion of user engagement levels in real-time as taught in Carlyle would have improved Daboll such that its goal of achieving business objectives such as increasing revenue of the website would occur quicker.
However, the teachings do not explicitly teach establish a direct communication channel between the low-engagement visitor and an engaged visitor in the online session during the online session, and
Stekkelpak from the same field of endeavor teaches establish a direct communication channel between the low-engagement visitor and an engaged visitor in the online session during the online sessio (¶42, high/medium/low engagement users can be determined based on thresholded user engagement scores; ¶43, online discussion can be instantiated and can include one or more users where a high engagement user can be invited to start an online discussion, and low engagement user can be invited to join an online discussion concurrently or subsequently), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Daboll using Stekkelpak to benefit various types of users using a website overall. By providing various different types of communication channels available to users who are of high engagement, medium engagement and low engagement 

Regarding claim 11, Daboll teaches One or more computer-readable storage devices comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising:
receiving indicators from user devices of visitors during an online session with a listing platform, the indicators indicating user actions of the visitors during the online session (Figs. 1 and 2; ¶4, consumer devices 102 can connect to web server 110 to browse a website, for example an online e-tailer [online retailers sell products and products and items] which can be tracked via tracking module 214; ¶38, user actions can include, for example, making a purchase or any other activity as listed in the prior art);
determining a respective score for each visitor in the online session at each time interval, in real-time during the online session, based on the mapping of the user actions (¶18, engagement score for a visitor of a website used to measure existing users' engagement level; ¶33, engagement scores can be calculated for users rather than websites or pages; user actions on the website can be tracked; ¶43, tracking of a user can be completed in a series of predetermined period of time for metrics; however, Daboll does not explicitly teach that scoring for each visitor is determined in real-time during the online session, Carlyle teaches such limitations),
the respective score based on a weighting of the user actions for said each visitor at said each time interval as indicated by the mapping and based on summing results of the weighting (Fig. 4; ¶¶76-79, usage of coefficients of regressions based on correlation to user frequency on different user categories over a predetermined period of time when calculating an engagement score is disclosed),

before the online session is terminated, to increase an engagement level of the low-engagement visitor (¶83, when a user visits a website, an identified user, based on engagement score, can have particular advertisements selected for showing to the user to perform activities that are more closely correlated with business objectives such as generating revenue for the website; assumedly, the advertisement is shown to the visitor when the visitor first opens the website).
However Daboll does not explicitly teach generating, in real-time during the online session, a mapping of the user actions to time intervals of the online session for each user device, the mapping based on the indicators of the user actions and the mapping generated to indicate the user actions at the time intervals of the online session; determining a respective score for each visitor in the online session at each time interval, in real-time during the online session, based on the mapping of the user actions, in real-time during the online session and before the online session is terminated, determining at least one of the visitors as a low-engagement visitor based on the respective score of the low-engagement visitor being below a threshold interaction score and establishing a direct communication channel between the low-engagement visitor and an engaged visitor in the online session during the online session, and
Hewett from the same field of endeavor teaches generating, in real-time during the online session, a mapping of the user actions to time intervals of the online session for each user device (col. 5 ll. 56-67, when a user performs a predetermined action, such user is classified as an engaged user - and as the classifications may change based on user behavior over time, the operations 105-120 as shown in Fig. 1 may each "correspond to a particular time period"; such record keeping can be done in a context of user activities across online and brick-and-mortar outlets [col. 7 ll. 25-32]),

determining at least one of the visitors as a low-engagement visitor based on the respective score of the low-engagement visitor being below a threshold interaction score and (col. 6 ll. 56-54, determination of user engagement between a novice user and expert user using metric such as vists per month is disclosed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Daboll using Hewett to achieve business objectives such as increasing revenue for the overall website. By enabling record keeping of user activities in a particular time period across online and brick-and-mortar outlets during an online session, the engaged user of the particular time period would have been identified and such knowledge of engaged user would have given better ideas about increasing engagement levels, such as the directing of particular advertisements as disclosed in Daboll.
However, the teachings do not explicitly teach determining a respective score for each visitor in the online session at each time interval, in real-time during the online session, based on the mapping of the user actions, in real-time during the online session and before the online session is terminated, establishing a direct communication channel between the low-engagement visitor and an engaged visitor in the online session during the online session, and
Carlyle from the same field of endeavor teaches determining a respective score for each visitor in the online session at each time interval, in real-time during the online session, based on the mapping of the user actions (¶6; ¶7, ¶51; ¶63, automated process on a system being used to measure, analyze and evaluate user engagement on a real-time basis is disclosed; ¶53, 
in real-time during the online session and before the online session is terminated (¶6; ¶7, ¶51; ¶63, automated process on a system being used to measure, analyze and evaluate user engagement on a real-time basis is disclosed; ¶53, capturing of raw conversions as the conversions happen in real time; see also Fig. 7 and ¶64, ¶76),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Carlyle to increase conversion rates of a user using a particular website faster. Enablement of tracking, analysis and conversion of user engagement levels in real-time as taught in Carlyle would have improved Daboll such that its goal of achieving business objectives such as increasing revenue of the website would occur quicker.
However, the teachings do not explicitly teach establishing a direct communication channel between the low-engagement visitor and an engaged visitor in the online session during the online session, and
Stekkelpak from the same field of endeavor teaches establishing a direct communication channel between the low-engagement visitor and an engaged visitor in the online session during the online sessio (¶42, high/medium/low engagement users can be determined based on thresholded user engagement scores; ¶43, online discussion can be instantiated and can include one or more users where a high engagement user can be invited to start an online discussion, and low engagement user can be invited to join an online discussion concurrently or subsequently), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Daboll using Stekkelpak to benefit various types of users using a website overall. By providing various different types of communication channels available to users who are of high engagement, medium engagement and low engagement 

Regarding claim 2, Daboll, Hewett, Carlyle and Stekkelpak teach the limitations of claim 1. Daboll further teaches wherein the engagement module is further configured to determine a respective score for each visitor in the online session at each time interval of the timeline (¶18, engagement score for a visitor of a website used to measure existing users' engagement level; ¶33, engagement scores can be calculated for users rather than websites or pages; user actions on the website can be tracked; ¶43, tracking of a user can be completed in a series of predetermined period of time for metrics),
the respective score for a visitor based on a weighting of the user actions for the visitor at said each time interval as indicated by the mapping (Fig. 4; ¶¶76-79, usage of coefficients of regressions based on correlation to user frequency on different user categories over a predetermined period of time when calculating an engagement score is disclosed),
the respective score indicating a level of visitor engagement of the visitor in the online session (¶76, engagement score, user frequency; ¶33, for example, user actions on a website),
wherein the engagement module determines the low-engagement visitor based on the respective score of the low-engagement visitor (¶70, ability to detect less engagement based on engagement scores is disclosed).

Regarding claim 3, Daboll, Hewett, Carlyle and Stekkelpak teach the limitations of claim 1. Stekkelpak further teaches wherein the engagement module is further configured to: identify the engaged visitor based on the respective score of the engaged visitor being greater than a threshold engagement score (¶42, high/medium/low engagement users can be determined based on thresholded user engagement scores).


Regarding claim 7, Daboll, Hewett, Carlyle and Stekkelpak teach the limitations of claim 1. Daboll further teaches wherein the user actions include page navigations to the items, selections of the items, downloads of the items, purchases of the items, placing an item in a digital shopping cart, or removing the item from the digital shopping cart (¶60, making a purchase).

Regarding claim 8, Daboll, Hewett, Carlyle and Stekkelpak teach the limitations of claim 1. Daboll further teaches wherein the user actions further include user actions with respect to material presented by the listing platform, reviews of items listed by the listing platform, ratings of items listed by the listing platform, or comments between visitors of the listing platform (¶63, writing a review).

Regarding claim 9, Daboll, Hewett, Carlyle and Stekkelpak teach the limitations of claim 1. Stekkelpak further teaches wherein the engagement module is configured to initiate communication of engaging content to the low-engagement visitor, the engaging content selected to increase an engagement level of the low-engagement visitor of the online session (¶42, high/medium/low engagement users can be determined based on thresholded user engagement scores; ¶43, online discussion can be instantiated and can include one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Daboll using Stekkelpak to benefit various types of users using a website overall. By providing various different types of communication channels available to users who are of high engagement, medium engagement and low engagement overall, the experience of such users of a website would be improved by, for example, locating results that they were seeking for in the first place quicker. See, Stekkelpak at ¶7.

Regarding claim 10, Daboll, Hewett, Carlyle and Stekkelpak teach the limitations of claim 1. Stekkelpak further teaches wherein the engagement module is configured to establish the direct communication channel between the low-engagement visitor and the engaged visitor as a voice call (¶42, high/medium/low engagement users can be determined based on thresholded user engagement scores; ¶43, online discussion can be instantiated and can include one or more users where a high engagement user can be invited to start an online discussion, and low engagement user can be invited to join an online discussion concurrently or subsequently; ¶39, implementations of connecting one user to other users also include "voice conferencing" or "chat messaging").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Daboll using Stekkelpak to benefit various types of users using a website overall. By providing various different types of communication channels available to users who are of high engagement, medium engagement and low engagement overall, the experience of such users of a website would be improved by, for example, locating results that they were seeking for in the first place quicker. See, Stekkelpak at ¶7.



Regarding claim 13, Daboll, Hewett, Carlyle and Stekkelpak teach the limitations of claim 12. Hewett further teaches wherein the mapping is based on the indicators of the user actions and the mapping generated to indicate (col. 6 ll. 6-10, "a product purchase" on an e-commerce site)
the user actions corresponding to the items listed by the listing platform at time intervals of a timeline (col. 5 ll. 56-67, status of an "engaged user" classification based on user behaviors that "correspond to particular time period" can include "purchase or engagement information" of a business engaging in online outlets [col. 7 ll. 14-32]; Fig. 2; col. 7 ll. 33-60, particular time periods where event data corresponding to users performing specific actions within a particular time period is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Daboll using Hewett to achieve business objectives such as increasing revenue for the overall website. By enabling record keeping of user activities in a particular time period across online and brick-and-mortar outlets during an online session, the engaged user of the particular time period would have been identified and such knowledge of engaged user would have given better ideas about increasing engagement levels, such as the directing of particular advertisements as disclosed in Daboll.

Regarding claim 15, Daboll, Hewett, Carlyle and Stekkelpak teach the limitations of claim 11. Stekkelpak further teaches wherein the operations further comprise identifying the engaged visitor in the online session based on the respective score of the engaged visitor (¶42, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Daboll using Stekkelpak to benefit various types of users using a website overall. By providing various different types of communication channels available to users who are of high engagement, medium engagement and low engagement overall, the experience of such users of a website would be improved by, for example, locating results that they were seeking for in the first place quicker. See, Stekkelpak at ¶7.

Regarding claim 18, Daboll, Hewett, Carlyle and Stekkelpak teach the limitations of claim 11. Daboll further teaches wherein the user actions include page navigations to items listed by the listing platform, selections of the items listed by the listing platform, downloads of the items listed by the listing platform, purchases of the items listed by the listing platform, placing an item in a digital shopping cart, removing the item from the digital shopping cart, user interactions with material presented by the listing platform, reviews of the items listed by the listing platform, ratings of items listed by the listing platform, or comments between visitors of the listing platform (¶63, writing a review).

Regarding claim 19, Daboll, Hewett, Carlyle and Stekkelpak teach the limitations of claim 11. Stekkelpak further teaches wherein the establishing the direct communication channel between the low-engagement visitor and the engaged visitor comprises establishing a voice call between the low-engagement visitor and the engaged visitor (¶42, high/medium/low engagement users can be determined based on thresholded user engagement scores; ¶43, online discussion can be instantiated and can include one or more users where a high engagement user can be invited to start an online discussion, and low engagement user can be invited to join an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Daboll using Stekkelpak to benefit various types of users using a website overall. By providing various different types of communication channels available to users who are of high engagement, medium engagement and low engagement overall, the experience of such users of a website would be improved by, for example, locating results that they were seeking for in the first place quicker. See, Stekkelpak at ¶7.

Regarding claims 22 and 23, Daboll, Hewett, Carlyle and Stekkelpak teach the limitations of claims 1 and 11 respectively. Stekkelpak further teaches wherein the communication channel is established by establishing a chat session between the low-engagement visitor and the engaged visitor (¶42, high/medium/low engagement users can be determined based on thresholded user engagement scores; ¶43, online discussion can be instantiated and can include one or more users where a high engagement user can be invited to start an online discussion, and low engagement user can be invited to join an online discussion concurrently or subsequently; ¶39, implementations of connecting one user to other users also include "voice conferencing" or "chat messaging").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Daboll using Stekkelpak to benefit various types of users using a website overall. By providing various different types of communication channels available to users who are of high engagement, medium engagement and low engagement overall, the experience of such users of a website would be improved by, for example, locating results that they were seeking for in the first place quicker. See, Stekkelpak at ¶7.
Allowable Subject Matter
Claims 5, 6, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458